Citation Nr: 0314540	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a dental condition, 
claimed as damaged teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on verified active duty from March 1943 to 
December 1945, with an additional period of unverified 
service from October 1942 to March 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the veteran's claim for 
service connection for a dental condition, claimed as damaged 
teeth.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not show, and the veteran does not 
claim, that he suffered a dental injury or disease during 
service, or that a preexisting dental disability worsened 
during service.


CONCLUSION OF LAW

A dental disorder was neither incurred in nor aggravated by 
the veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in July 2001, in the 
statement of the case (SOC) issued in March 2002, at the time 
of a Travel Board hearing before the undersigned Veterans Law 
Judge in January 2003, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in April 2001, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical and dental records, 
post-service VA outpatient treatment notes, and several 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing before the 
undersigned Veterans Law Judge in January 2003, and a 
transcript of this testimony has been associated with the 
veteran's claims file.  The RO requested records of dental 
treatment provided to the veteran at the New York VA Medical 
Center (VAMC) from 1945 to the present, but was informed on 
two occasions that the New York VAMC was unable to find any 
such records.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reviewing the veteran's claim, the Board observes that the 
veteran set forth the basis for his claim for service 
connection for a dental condition in January 2003, at the 
time of a hearing before the undersigned Veterans Law Judge.  
At that time, he stated that the crux of his contention was 
that he was given inadequate or substandard dental fillings 
by his private dentist prior to entry onto active duty, which 
have since deteriorated.  Specifically, he asserts that when 
he went to the Naval Air Force Enlistment Office at 120 
Broadway Boulevard in downtown Manhattan to enlist for duty, 
the dentist at that facility examined his teeth and 
determined that his ceramic fillings were substandard, and 
that he needed to have these fillings replaced with silver 
amalgam in order to be deemed fit for entry onto active 
military duty.  He testified that he then returned to his 
private civilian dentist, Dr. Seltz, who had initially 
installed his ceramic fillings, and that this dentist 
reluctantly removed the 6 or 7 fillings in question and 
replaced them with silver amalgam fillings, as the Naval 
enlistment officer had instructed.  The veteran reported that 
he then entered onto active duty in October 1942 with these 
"repaired" teeth.  He testified that he did not experience 
any problems or trauma to his teeth during service, and only 
saw the dentist during service for regular dental cleanings.  
However, he stated that at the time of discharge at the Lido 
Beach, Long Island Naval Separation Office in December 1945, 
he was told that he needed to have his teeth "fixed".  
However, since that facility was overcrowded with men being 
separated from service, he was sent to a civilian dentist in 
Jackson Heights, Long Island, who repaired his teeth.  He 
testified that he could not recall the name of this civilian 
dentist.  He reported that he had experienced problems with 
those teeth with the silver amalgam fillings ever since 
discharge from the military.

The veteran does not allege, and the veteran's service 
medical and dental records do not show, that the veteran 
suffered any disease or injury to his teeth during service.  
On the contrary, a military dental record dated at the time 
of the veteran's entry onto active duty in October 1942 and a 
report of physical examination at discharge dated in December 
1945 appear to show essentially no change in the veteran's 
teeth.  The same teeth that were listed as missing at service 
entrance were listed as missing at service discharge, and the 
discharge examination noted that the veteran had no nonvital 
teeth, no periapical disease, no marked malocclusion, no lack 
of serviceable occlusion, no pyorrhea alveolaris, no teeth 
repaired by bridges and no dentures, and that the veteran met 
all dental requirements.  There is no evidence in service of 
any complaints or diagnoses of, or treatment for, dental 
problems.

Essentially, the veteran's only contention is that, prior to 
entry onto active duty, he voluntarily underwent a procedure 
by his own private civilian dentist to replace his ceramic 
fillings with silver amalgam fillings, at the insistence of a 
dentist at the Naval Enlistment Office, and that those 
fillings have since caused him difficulties.  He does not 
allege that he sustained any injury or disease to his teeth 
during service.  Furthermore, the Board has identified no 
dental disability which would be subject to worsening during 
service, such that service connection on the basis of 
inservice aggravation of a preexisting disability could 
potentially apply.  As indicated above, in order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the 
Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
veteran has not alleged, and the evidence does not show, that 
the veteran suffered a dental injury or disease during 
service, or that a preexisting dental disability worsened 
during service.  As such, the Board can identify no basis 
upon which service connection could potentially be granted in 
this case.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a dental condition, claimed as damaged 
teeth, is denied.




	                        
____________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

